** JURORS — MEALS — LODGING — EXPENSES ** (1) WHERE JURORS ARE EXCUSED AND NOT KEPT TOGETHER IN CIVIL AND CRIMINAL TRIALS IN THE DISTRICT COURT, SUPERIOR COURT OR COUNTY COURT, MAY THE EXPENSE FOR THEIR MEALS BE PAID FROM THE COURT FUND? — NEGATIVE (2) WHERE JURORS ARE KEPT TOGETHER IN CIVIL AND CRIMINAL CASES IN THE DISTRICT, SUPERIOR OR COUNTY COURT, MAY THE EXPENSE FOR THEIR MEALS AND LODGING BE PAID FROM THE COURT FUND? — AFFIRMATIVE (3) IN THE INSTANCE ABOVE MENTIONED, MAY THE EXPENSE OF MEALS FOR BAILIFFS, WHEN IN CHARGE OF A JURY, BE PAID FROM THE COURT FUND? — NEGATIVE (JURY TRIALS, SEQUESTERED, COURT FUND, FOOD AND LODGING, COMPENSATION) CITE: 28 O.S. 86 [28-86] OPINION NO. DECEMBER 22, 1938 — EXAMINER AND INSPECTOR, 22 O.S. 892 [22-892], OPINION NO. JUNE 9, 1934 — WILLETT, 62 O.S. 323.1 [62-323.1], 19 O.S. 551 [19-551] (BILL PIPKIN)